Citation Nr: 0323336	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for schizophrenia, residual 
type.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran has verified active service from March to July 
1987; the DD Form 214 reflects over 2 months prior active 
service and 5 years of prior inactive service.  He had 
unverified active service from October 1980 to January 1981.

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals,) CAVC has held that 
section 5103(a), as amended by the VCAA and § 3.159(b), as 
recently amended, requires VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In this case, 
the RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The veteran identified numerous records pertaining to 
treatment of schizophrenia that had not been associated with 
the file.  The Board contacted the veteran for further 
information and then undertook development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Specifically, 
the Board requested records from a number of private medical 
providers.  Although a waiver of the right to initial review 
of new evidence by the agency of original jurisdiction (AOJ) 
was not required at the time that the Board requested the 
records-, it is now required.  See Disabled American Veterans 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2), which, in 
conjunction with 38 C.F.R. § 20.1304, eliminated the 
requirement that the appellant waive initial consideration by 
AOJ of evidence submitted to Board).  Review of the file 
indicates that not all of the requested records have been 
forwarded and associated with the claims file; however, some 
records were received by the Board.  The newly submitted 
evidence addresses the extent of the veteran's treatment for 
and disability from schizophrenia, and is therefore pertinent 
and the Board is obligated to return the records to the RO 
for initial consideration.  Moreover, those requested records 
that have not yet been received should be obtained by the RO.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Contact the appropriate State or 
Federal agency (including National 
Personnel Records Center (NPRC) and 
obtain the following service personnel 
records showing: (1) dates and places of 
assignment and (2) dates and bases for 
discharge.  The desired records relate 
to active duty, ACDUTRA, and INACDUTRA 
performed in the U.S. Army and Army 
National Guard during the period(s) of 
August 1977 to October 1977, October 
1980 to January 1981, January 1981 to 
May 1987, and May 1987 to present.  If 
no such service personnel records can be 
found, or if they have been destroyed, 
specific confirmation of that fact 
should be requested.

3.  Contact NPRC, Fort Lee Hospital, and 
any other appropriate agency to request 
all available inpatient and/or clinical 
records of a psychiatric hospitalization 
in service for a mental disorder between 
August and October 1977 at Fort Lee 
Hospital, Virginia.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

4.  Request and obtain any records 
indicated by the appellant that have not 
already been associated with the claims 
file.  Based on the current record, this 
would include at a minimum the records 
from Northwest Mental Health Center 
between 1977 and 1982.

5.  After the above-requested records or 
an acceptable response to records 
requests have been received, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the nature and extent of 
psychiatric disability in service.  Send 
the claims folder to the examiner for 
review.  The request for the medical 
examination should include the following 
information and questions:

(a)  What is the correct diagnosis of 
any psychiatric disability?

 (b)  What is the degree of medical 
probability that any current psychiatric 
disability pre-existed the veteran's 
service?

(c)  If it is more probable than not 
that the veteran's current psychiatric 
disability pre-existed service, what is 
the degree of medical probability that 
his current psychiatric disability 
increased in severity during service?

(d)  If it is more probable than not 
that the veteran's current psychiatric 
disability increased in severity during 
service, what is the degree of medical 
probability that the increase was due to 
the natural progress of the condition?

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the opinion.  The examiner should 
be specifically requested to review the 
historical data, to include the clinical 
records pre-dating service and during 
the veteran's active duty, inactive 
training, and active duty for training 
in order to obtain an accurate picture 
of past conditions.

6.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development is incomplete, or if the 
requested examinations do not include 
all test reports, special studies, or 
any requested findings and/or opinions, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



